Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The terms “fouled” and “fouling” are interpreted in light of the specification to include a layer on the substrate (see embodiments 1-4), the term “foulant” is interpreted to be a substance forming the layer above, including a biopolymer or equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-9 are rejected as depending on a rejected claim.
The term "high performance" in claim 1 s a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN105727772), with evidence from Verkman (Structure and function of aquaporin water channels, 2000), in view of Shakeri (Chitosan-based thin active layer membrane for forward osmosis desalination, 2017), in view of Moradi (End-of-life RO membranes recycling: Reuse as NF membranes by polyelectrolyte layer-by-layer deposition, 2019) and Garcia-Pacheco (Validation of recycled membranes for treating brackish water, 2018). 
With respect to claims 1 and 10, Liu teaches a method for preparing a composite reverse osmosis membrane by coating a film of polyamine, coating a layer of aquaporin, and interfacial polymerization with polyacid chloride (abstract, page 5 last paragraph to page 6 second paragraph), a method for preparing a thin-film composite polyamide membrane, from a substrate fouled with a biopolymer (aquaporins are proteins expressed in cells, a biopolymer, see Verkman abstract), comprising the following steps:
 (1) coating a support layer with a solution containing aquaporin (page 6, third paragraph) fouling the substrate with the biopolymer to obtain a composite of the substrate and a biopolymer foulant layer; 
(2) coating the support layer with an aqueous solution containing polyamine (page 6, second paragraph) dissolving a polyamine monomer in water to form a first solution, and the excess polyamine aqueous solution is removed (page 4, second from last paragraph) removing excess droplets from a surface of the composite;  
(3) coated with organic solution containing polyacid chloride in organic solvent, dissolving an acyl chloride monomer in n-hexane (solvent is preferably selected from a group including n-hexane (page 5 paragraph 3) to form a second solution, so that interfacial polymerization occurs an interfacial polymerization reaction to form a polyamide rejection layer on the surface of the composite (page 5 third paragraph, page 6), and after completion of the interfacial polymerization reaction, in order to remove excess reaction liquid, the membrane is dried and heated (page 5 bottom third of page, page 6) followed by drying the composite and performing a heat treatment on the composite.
While Liu teaches coating the substrate, it does not explicitly teach immersion, and Liu teaches the polyamine layer is deposited before the biopolymer layer rather than after the biopolymer layer, Liu is also silent on the substrate being an upcycled substrate.
Shakeri teaches immersion of the substrate and as a first procedure an SPES-PES substrate was immersed in chitosan (CS - biopolymer) solution, the excess removed, and the layer soaked in solution (page 659, col 2, 2.4 Preparation of CS thin active layer), chitosan with abundant amine groups and TMC with acyl chloride groups to prepare a thin active layer of a membrane with great potential for desalination (conclusion), chitosan (CS) loaded onto the support layer surface, with interfacial polymerization using TMC, and the modified membrane showed remarkably higher hydrophilicity and water permeation and improved salt rejection (abstract), that each layer of thin film composite (TFC) membranes can be independently modified with different available options of materials and preparation methods to achieve desired separation performance, TFC membranes are usually fabricated by interfacial polymerization, on common porous substrates are polysulfone, polyethersulfone, and polyamide active layers are ordinarily synthesized with trimesoly chloride (TMC) and m-phenylenediamine (MDP) (pg. 658 col 2), CS a natural polymer containing amine groups was investigated to fabricate a TFC with high flux and good salt rejection, CS is a linear polysaccharide natural biopolymer with inherent benefits (page 658, col 1, paragraph 2), the CS layer prepared by interfacial polymerization (pg. 659 col 2, 2.4 Preparation of CS thin active layer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that the “coating” of Liu would be equivalent to immersion of the substrate, and to deposit the biopolymer first as in Shakeri as each layer of the TFC membrane could be independently modified with different 
Moradi teaches recycling of membranes at end of life, a factor of which is biological fouling (fouled with a biopolymer) as direct reuse or after conversion to ultrafiltration membranes for use in new applications because reusing had economic and environmental benefits, that the process includes converting RO membranes into microfiltration and ultrafiltration (page 300, col 1 last paragraph – col 2), the resulting UF membrane transformed into a nanofiltration membrane (upcycled) (page 300 col 1, third paragraph), these membranes can be composed of layers with a PA layer, a polysulfone supporting layer and a base layer (page 301 col 2, 2.1 Materials). 
Garcia-Pacheco teaches obtaining nanofiltration membranes by recycling (abstract), most of the studies have been focus on ultrafiltration (UF) transformation since the beginning and showed promising results of reusing UF recycled membranes to treat wastewater (page 200 col 1 second paragraph), and recycled membranes are a potential alternative of the current NF commercial membranes (abstract).
While Moradi and Garcia-Pacheco teach transforming RO membranes transforming into nanofiltration membranes, the process includes stripping the membrane to a UF or MF membrane and then transforming the membrane into a nanofiltration membrane, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that that UF membrane is upcycled from a substrate fouled with a biopolymer, and using recycled membranes provides economic and environmental benefits.
With respect to claims 2 and 11, the method according to claim 1 and membrane according to claim 10 are taught above.  Liu teaches the polyamine is selected from from piperazine, 2-methylpiperazine, 2,5-dimethylpiperazine, 4-aminomethyl piperazine, 2,5-diethylpiperazine, p-phenylenediamine, m-phenylenediamine, serotonin, diaminotoluene, ethylenediamine, propylenediamine, xylylenediamine, 1,3 -one or more of diaminocyclohexane and 1,4-diaminocyclohexane (page 3, lower center of page), and concentration of the polyamine is preferably 0.2 wt% to 25 wt% (page 5, first paragraph), wherein in step (2), the polyamine monomer is at least one selected from the group consisting of piperazine, m-phenylenediamine, and p-phenylenediamine, and the first solution contains the polyamine monomer at a mass concentration of 0.05%-1.0%.  
With respect to claims 3 and 12, the method according to claim 1 and membrane according to claim 10 are taught above. Liu teaches the acid chloride is selected from a group including trimesoyl chloride and terephthaloyl chloride, and is preferably trimesoyl chloride or terephthaloyl chloride (page 5, center of page), and the concentration of acid chloride is preferably 0.01 to 5 wt%, in examples and a 0.08% by mass cyclohexane solution of trimesoyl chloride (page 6 center of page), wherein in step (3), the acyl chloride monomer is at least one selected from the group consisting of trimesoyl chloride and terephthaloyl chloride, and the second solution contains the acyl chloride monomer at a mass concentration of 0.04%-0.8%.  
With respect to claims 4 and 13, the method according to claim 1 and membrane according to claim 10 are taught above. Liu teaches the interfacial polymerization took place for 30 seconds (page 6, center of page, and examples) wherein in step (3), the interfacial polymerization reaction is performed for a period of 30 seconds.  
With respect to claims 5 and 14, the method according to claim 1 and membrane according to claim 10 are taught above. Liu teaches after the interfacial polymerization the membrane is stood up and allowed to dry naturally, washed in hot water at 90°C for 5 minutes, and heated in an oven at 100°C for 5 minutes. While the drying time is not specified, and the heat temperature is 100 degrees, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the drying time and heat temperature to optimize the membrane characteristics, as  drying performed for a period of 0.5-2 minutes, and heat treatment performed at a temperature of 40°C-95°C for a period of 132-10 minutes would be achieved through such optimization.  
With respect to claims 7 and 16, the method according to claim 1 and membrane according to claim 10 are taught above. Liu teaches the substrate is polysulfone, sulfonated polysulfone, polyethersulfone, polyacrylonitrile or polyvinylidene fluoride (page 4, last paragraph), wherein in step (1), the substrate has a material of at least one selected from the group consisting of polysulfone, polyethersulfone, polyvinylidene fluoride, polytetrafluoroethylene, and polyacrylonitrile.  

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN105727772), with evidence from Verkman (Structure and function of aquaporin water channels, 2000), in view of Shakeri (Chitosan-based thin active layer membrane for forward osmosis desalination, 2017), in view of Moradi (End-of-life RO membranes recycling: Reuse as NF membranes by polyelectrolyte layer-by-layer deposition, 2019) and Garcia-Pacheco (Validation of recycled membranes for treating brackish water, 2018), in view of Fan (CN 110201544).
With respect to claims 6 and 15, the method according to claim 1 and membrane according to claim 10 are taught above. Liu further teaches the concentration of the aquaporin solution is 0.01-10 mg/mL (10-10,000mg/L, page 5 second paragraph, page 3 third line from last) wherein in step (1), the fouling the substrate with the biopolymer comprises: a 10 mg/L of aqueous solution of the biopolymer deposited onto the substrate.  However, the combination above is silent on vacuum-filtering the biopolymer onto the substrate. Fan teaches high selectivity nanofiltration composite membrane comprising a polysulfone base membrane, and ultra-thin polyamide layer with an acidic amino acid .
Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN105727772), with evidence from Verkman (Structure and function of aquaporin water channels, 2000), in view of Shakeri (Chitosan-based thin active layer membrane for forward osmosis desalination, 2017), in view of Moradi (End-of-life RO membranes recycling: Reuse as NF membranes by polyelectrolyte layer-by-layer deposition, 2019) and Garcia-Pacheco (Validation of recycled membranes for treating brackish water, 2018), in view of Guan (Improved PVDF membrane performance by doping extracellular polymeric substances of activated sludge, 2017)
With respect to claims 8 and 17, the method according to claim 1 and membrane according to claim 10 are taught above. Moradi and Garcia-Pacheco teach ultrafiltration membranes as substrates for recycling membranes into nanofiltraiton membranes as discussed above. Ultrafiltration membranes are known in the art to have pore sizes of about 0.01 micons diameter of 0.005-0.5 µm (5-500nm). Alternatively Guan teaches extracellular polymeric substances (EPS, a biopolymer), as a membrane modifier for to enhance anti-fouling, increase hydrophilicity, and change the morphology and size distribution (page 89 col 2) of the membrane, improving membrane performance with indication of good pollutant rejection, providing a simple efficient, cost effective method to improve membrane performance and extend the application of EPS (abstract), while a PVDF membrane was tested, the results imply the possibility of using the strategy for other polymer membranes, there is room for improvement and optimization  (pg. 95, col 2, second paragraph), and that the modification with EPS wherein in step (1), the substrate has a pore diameter of 0.005-0.5 µm (5-500nm).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ultrafiltration substrate, as in Moradi and Garcia-Pacheco, to recycle end of life membranes for environmental and economic reasons, and incorporate Guan’s membrane with EPS as EPS are cost effective and readily available and can improve membrane performance, change the morphology and pore size, and provide good pollutant rejection.
With respect to claims 9 and 18, the method according to claim 1 and membrane according to claim 10 are taught above. Liu teaches aquaporins/proteins as discussed above; Shakeri teaches chitosan/polysaccharides as discussed above; Guan teaches extracellular polymeric substances (EPS), and humic acid (page90 col 1, first paragraph), wherein in step (1), the biopolymer is one substance selected from the group consisting of a polysaccharide, a protein, a humic acid, an extracellular polymeric substance, a chelate of the polysaccharide with a metal ion, a chelate of the protein with the metal ion, a chelate of the humic acid with the metal ion, and a chelate of the extracellular polymeric substance.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777